 Case 19-40658          Doc 114     Filed 04/02/20 Entered 04/02/20 12:03:12           Desc Main
                                     Document     Page 1 of 14


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                BKY 19-40658
                                                       Chapter 7
 Scheherazade, Inc.

                       Debtor.


               NOTICE OF HEARING AND MOTION OBJECTING TO CLAIM OF
                                 MAXINE JEFFRIS

TO:       The claimant and other entities specified in Local Rules 9013-3(a) and 3007-1:

          1.      Nauni Manty, the chapter 7 trustee of the bankruptcy estate of the debtor, moves

the court for the relief requested below and gives notice of hearing.

          2.      The court will hold a hearing on this motion on Wednesday, May 6, 2020, at 9:30

a.m., before the Honorable Kathleen H. Sanberg, in Courtroom No. 8 West, at the United States

Courthouse, at 300 South Fourth Street, in Minneapolis, Minnesota 55415.

          3.      Any response to this motion must be filed and served not later than Friday, May

1, 2020, which is five days before the time set for the hearing (including Saturdays, Sundays and

holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. The petition commencing this chapter 7 case was

filed on March 10, 2019. This proceeding is a core proceeding. This case is now pending before

this court.

          5.      This motion arises under 11 U.S.C. §§ 502, Fed. R. Bankr. P. 3007, 9013 and 9014

and Local Rules 3007-1, 9006-1, 9013-1 and 9013-3.




                                                   1
 Case 19-40658        Doc 114      Filed 04/02/20 Entered 04/02/20 12:03:12              Desc Main
                                    Document     Page 2 of 14


        6.     Maxine Jeffris filed a claim in the amount of $450 as general unsecured, $450 as

secured and $900 as priority. See Claim No. 48. A copy of the claim is attached as Exhibit A. The

claim arises out of the sale of the consignment jewelry sold by the debtor, pre-petition, along with

one item that the debtor still had in its possession on the petition date.

        7.     The first item sold prepetition was a Cameo Ring, which the debtor sold for $250,

of which $150 is due to Ms. Jeffris. See Exhibit A. The second item sold was a vintage ring which

the debtor sold for $500, of which $300 is due to Ms. Jeffris The trustee does not object to a claim

in the total amount of $450, related to these items. $450 is the net amount due to Ms. Jeffris from

the sales.

        8.     Claim No. 48 includes a third item, a 14 kg pearl and diamond ring, that was still

in the debtor’s possession on the petition date. The trustee returned this item to Ms. Jeffris, after

her proof of claim was filed. Attached as Exhibit B is a receipt reflecting the return. Accordingly,

this item should be removed from Claim No. 48.

        9.     The trustee requests that Claim No. 48 be reduced to $450, the net value of the

proceeds due to Ms. Jeffris from the sale of the cameo ring and vintage ring.

        WHEREFORE, the trustee requests that the objection to the claim of Maxine Jeffris be

sustained and the claim be reduced to $450.

                                                       MANTY & ASSOCIATES, P.A.

 Dated: April 2, 2020                                  /e/ Mary F. Sieling
                                                       Nauni Manty (#230352)
                                                       Mary F. Sieling (#389893)
                                                       401 Second Avenue North, Suite 400
                                                       Minneapolis, MN 55401
                                                       Phone: (612) 465-0990
                                                       Email: mary@mantylaw.com

                                                       Attorneys for the Chapter 7 Trustee




                                                   2
Case
Case 19-40658
     19-40658 Doc
              Claim
                  114
                    48-1Filed
                           Filed
                              04/02/20
                                 04/05/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         12:03:12 Page
                                                                   Desc1Main
                                                                        of 6
                         Document      Page 3 of 14




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  114
                    48-1Filed
                           Filed
                              04/02/20
                                 04/05/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         12:03:12 Page
                                                                   Desc2Main
                                                                        of 6
                         Document      Page 4 of 14




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  114
                    48-1Filed
                           Filed
                              04/02/20
                                 04/05/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         12:03:12 Page
                                                                   Desc3Main
                                                                        of 6
                         Document      Page 5 of 14




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  114
                    48-1Filed
                           Filed
                              04/02/20
                                 04/05/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         12:03:12 Page
                                                                   Desc4Main
                                                                        of 6
                         Document      Page 6 of 14




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  114
                    48-1Filed
                           Filed
                              04/02/20
                                 04/05/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         12:03:12 Page
                                                                   Desc5Main
                                                                        of 6
                         Document      Page 7 of 14




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  114
                    48-1Filed
                           Filed
                              04/02/20
                                 04/05/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         12:03:12 Page
                                                                   Desc6Main
                                                                        of 6
                         Document      Page 8 of 14




                                  EXHIBIT A
Case 19-40658   Doc 114   Filed 04/02/20 Entered 04/02/20 12:03:12   Desc Main
                           Document     Page 9 of 14




                                   EXHIBIT B
Case 19-40658   Doc 114   Filed 04/02/20 Entered 04/02/20 12:03:12   Desc Main
                          Document      Page 10 of 14




                                   EXHIBIT B
 Case 19-40658       Doc 114     Filed 04/02/20 Entered 04/02/20 12:03:12           Desc Main
                                 Document      Page 11 of 14


                                       VERIFICATION

       I, Nauni Manty, the trustee and movant named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the facts contained in the foregoing motion are true

and correct to the best of my knowledge, information and belief.



Dated: April 2, 2020
                                                    Nauni Manty, Trustee




                                                3
 Case 19-40658        Doc 114     Filed 04/02/20 Entered 04/02/20 12:03:12            Desc Main
                                  Document      Page 12 of 14


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                              BKY 19-40658
                                                     Chapter 7
 Scheherazade, Inc,

                      Debtor.


                          UNSWORN CERTIFICATE OF SERVICE

I declare under penalty of perjury that on April 2, 2020, I caused copies of the following documents
to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-notice
of the electronic filing to the ECF participants:

          Notice of Hearing and Motion Objecting to Claim of Maxine Jeffris, Verification,
          Proposed Order and this Unsworn Certificate of Service,

I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:

 Maxine Jeffris
 6629 Logan Ave S
 Richfield, MN 55423

 Scheherazade, Inc.
 3181 West 69th St
 Edina, MN 55435

 Robert K Dakis
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 David J Kozlowski
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022




                                                 4
 Case 19-40658     Doc 114    Filed 04/02/20 Entered 04/02/20 12:03:12    Desc Main
                              Document      Page 13 of 14




 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708



Dated: April 2, 2020                          /e/ Kevin Carnahan
                                              Kevin Carnahan, Legal Assistant
                                              Manty & Associates, P.A.
                                              401 Second Avenue North, Suite 400
                                              Minneapolis, Minnesota 55401
 Case 19-40658         Doc 114      Filed 04/02/20 Entered 04/02/20 12:03:12         Desc Main
                                    Document      Page 14 of 14


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY 19-40658
                                                   Chapter 7
 Scheherazade, Inc,

                      Debtor.


                                              ORDER

          This matter came on before this court on the motion of the chapter 7 trustee objecting to

the claim of Maxine Jeffris, Claim No. 48. Based upon all of the files, records and proceedings

herein,

          IT IS ORDERED: that the trustee’s objection to the claim of Maxine Jeffris is sustained

and the claim is reduced to $450.

Dated:

                                               _________________________________________
                                               Kathleen H. Sanberg
                                               United States Bankruptcy Judge
